Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Spiegler on 11/08/2021.

The application has been amended as follows: 
In claim 4, line 1, after “wherein the”, insert –at least one first--.
In claim 4, line 4, after “capable of allowing the” insert –at least one first fluorinated”.
In claim 18, line 1, after “wherein the”, insert –at least one first--.
In claim 20, line 10, after “is passivated with”, delete “a” and insert –at least one first--.
In claim 20, line 13, after “at least one reference sensitive area functionalized with”, delete “a” and insert –at least one second--.
In claim 20, line 16, after “capable of allowing the at least one”, delete “first” and insert –second--.
In claim 21, line 1, after “is passivated with”, delete “a” and insert –the at least one first”. 

Response to Amendment
The Amendment filed 11/02/2021 has been entered. Claims 1-21 remain pending in the application.  Applicant’s amendments to the Abstract, Specification, and claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/02/2021.   


Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 20, the closest prior art of Ratner et al. (US 20140315760 A, hereinafter “Ratner”) fails to teach wherein the at least one first fluorinated compound is selected from compounds of formula CvF2v+2 in which v is an integer ranging from 4 to 20, or compounds of formula CWF2W+1-(L)x-Z in which w is an integer ranging from 1 to 12, x is 0 or 1, L represents a divalent spacer group while Z represents a group capable of allowing the at least one first fluorinated compound to be attached to the surface of the substrate. 

None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of independent claims 1 and 20. Thus, claims 1 and 20 are deemed allowed. Claims 2-19 and 21 are deemed allowed based on their dependence on claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797